[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                              DEC 20, 2010
                            No. 09-16029                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                 D. C. Docket No. 09-00745-CV-2-MHT


DIANE L. HOLBROOK,

                                                          Plaintiff-Appellant,

                                 versus

CASTLE KEY INSURANCE COMPANY,
a foreign profit corporation
a.f.a. AllState Floridian Insurance Company,
STATE OF FLORIDA, OFFICE OF ATTORNEY GENERAL,
THE FLORIDA LEGISLATURE,
ERIC H. HOLDER, JR.,
Attorney General of the United States,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                          (December 20, 2010)

Before EDMONDSON, BLACK and KRAVITCH, Circuit Judges.
PER CURIAM:

       Diane L. Holbrook, proceeding pro se, appeals the dismissal of her

complaint and the denial of her motions for default judgment against Defendants.

No reversible error has been shown; we affirm.

       Holbrook filed a complaint against Castle Key Insurance Company, the

Florida Attorney General, and the United States Attorney General. She

complained generally about the outcome of an insurance claim she made and the

lack of response from the many persons she contacted about it. Because of the

complaint’s vague allegations, the district court ordered Holbrook to amend her

complaint to provide a more definite statement and to comply with Fed.R.Civ.P. 8.

The court also explained to Holbrook how to file an appropriate complaint and

advised her that failure to comply with its order could result in the dismissal of her

complaint. Holbrook failed to amend her complaint as ordered, despite being

given two opportunities to do so. The district court dismissed the complaint,

without prejudice, for failure to comply with Rule 8.1


       1
         In its order, the district court also stated that it was dismissing the complaint for failure
to state a claim. Whether the court had the authority sua sponte to dismiss the complaint for
failure to state a claim under Fed.R.Civ.P. 12(b)(6) is unclear. See Jefferson Fourteenth Assocs.
v. Wometco de Puerto Rico, Inc., 695 F.2d 524, 526-27 (11th Cir. 1983) (prohibiting the sua
sponte dismissal of a claim as meritless under Rule 12(b)(6) where the district court did not
provide plaintiff certain procedural safeguards). But this distinction does not bear on the
outcome of this appeal because (1) the court’s order also clearly dismissed the complaint for
noncompliance; and (2) the court’s dismissal for noncompliance was, as discussed, not in error.
We may affirm on any ground supported in the record. See Trotter v. Sec’y, Dep’t of Corr., 535

                                                   2
       On appeal, Holbrook argues that her complaint adequately was pleaded and

that the district court should have granted her motions for default judgment against

Defendants because they failed to respond to her complaint. We review orders

dismissing complaints based on non-compliance for an abuse of discretion.

Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985). And we also review the

denial of a default judgment for an abuse of discretion. Mitchell v. Brown &

Williamson Tobacco Corp., 294 F.3d 1309, 1316 (11th Cir. 2002).

       Rule 8 requires that a pleading contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). The

district court has the inherent authority sua sponte to require the plaintiff to file a

more definite statement. Fikes v. City of Daphne, 79 F.3d 1079, 1083 n.6 (11th

Cir. 1996). Where the allegations of a complaint are “vague and ambiguous --

leaving the reader to guess at precisely what the plaintiff [is] claiming,” the court

should order a repleader. Byrne v. Nezhat, 261 F.3d 1075, 1128-31 (11th Cir.

2001) (stressing the district court’s responsibility to halt the use of “shotgun”

pleadings).

       The nature of Holbrook’s legal claims against the named defendants and the

factual basis for such claims were incomprehensible: far short of the “short and



F.3d 1286, 1291 (11th Cir. 2008).

                                            3
plain” statement requirement of Rule 8. Although Holbrook referenced many

people and many legal terms, she did not describe how each defendant injured her

or point to the laws under which she was asserting a cause of action. And she

failed to remedy these deficiencies even upon explicit instruction by the district

court on how to do so.2 Thus, we cannot say that the district court abused its

discretion in ordering Holbrook to file a more comprehensible complaint and in

ultimately dismissing the complaint upon Holbrook’s noncompliance. See

Fed.R.Civ.P. 12(e) (noting that “[i]f the court orders a more definite statement and

the order is not obeyed within 14 days after notice of the order or within the time

the court sets, the court may strike the pleading or issue any other appropriate

order” ).

       The court also abused no discretion in denying Holbrook’s motions for

default judgment. The entry of a default judgment is required “[w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise.”

Fed.R.Civ.P. 55(a). While it is true that Defendants filed no responsive pleading

within the general time for doing so, the court specifically relieved Defendants of



       2
        Although courts must liberally construe pro se pleadings, this obligation “is not the
equivalent of a duty to re-write [a complaint] for [the plaintiff].” Snow v. DirectTV, Inc., 450
F.3d 1314, 1320 (11th Cir. 2006) (quotation omitted).

                                                 4
this obligation in the light of the complaint’s deficiencies. This act was consistent

with the court’s obligation to ensure compliance with the pleading requirements of

Rule 8. See Byrne, 261 F.3d at 1129. And because Holbrook did not cure the

pleading deficiencies, Defendants never became obligated to file a responsive

pleading.

      AFFIRMED.




                                           5